DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 8, 2021.  As directed by the amendment: claims 1, 11 and 21 have been amended, claims 4 and 14 have been cancelled, and no claims have been added.  Thus, claims 1-3, 5-13 and 15-21 are presently pending in this application.  Claims 8, 11-13 and 15-21 are withdrawn.  Applicant’s amendments are sufficient to overcome the §112(a) rejections of the previous action. 
Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. On page 11 of the Remarks, Applicant argues that Ehrenreich discloses a mechanism for inflating including a syringe, and that because of this a person of ordinary skill in the art would not be motivated to modify Ehrenreich with .    
Claim Interpretation
Applicant’s arguments are not persuasive.  Examiners apply 112(f) to a claim limitation that meets the 3 prong analysis described in MPEP 2181(I).  Thus, the analysis required to determine whether a claim invokes 112(f) is based upon the recited claim language.  Therefore, Applicant’s arguments that are directed to the disclosure provided in the specification and drawings are not relevant to the 3 prong analysis because the 3 prong analysis is based upon the recited claim language, and the 3 prong analysis is not based upon the disclosure provided by the specification and 
In response to the Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function).  MPEP 2181(I.).
The 112(f) claim interpretations of the previous actions are maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenreich et al. (Ehrenreich), US 2009/0318855 A1 in view of Cornhill et al. (Cornhill), US 2015/0150436 A1.
Regarding claim 1, Ehrenreich discloses a manifold (lumen terminal 212, P0034, and shown in Figs. 1-2, including the syringe for the substance supply mechanism, the syringe for the aspiration mechanism, and the syringe for the infusion mechanism) for controlling a multi-lumen device (elongated catheter body 202, P0034), the manifold comprising: a substance supply mechanism (syringe, P0035), the substance supply mechanism being configured to independently provide a substance to, or remove a substance from, each of a plurality of lumens (lumens 214, 216) in a lumen assembly (lumen assembly is the plurality of lumens 214 and 216 within catheter body 202, and the substance supply mechanism is fully capable of independently providing a substance to, or removing a substance from, each of the plurality of lumens in the lumen assembly when coupled to and removed from ports 214 and 216 on the lumen terminal 212); an aspiration mechanism (syringe, P0036), the aspiration mechanism being configured to remove at least one of blood, a bodily fluid, a chemical agent for permanently secluding a body vessel, or any combination thereof received from an aspiration port lumen (the syringe is fully capable of removing at least one of blood, a bodily fluid, a chemical agent for permanently secluding a body vessel, or any combination thereof received from an aspiration port lumen, which is lumen 218 or 220); 
Ehrenreich does not teach a lumen selection mechanism, the lumen selection mechanism being configured to selectively open and close a connection between the substance supply mechanism and at least one of the plurality of lumens in the lumen assembly.
However, Cornhill teaches a substance supply mechanism (substance supply mechanism, see annotated Fig. 13 below) and a lumen selection mechanism (inflation mechanism 160, P0147 and shown in Figs. 12-13), the lumen selection mechanism being configured to selectively open and close a connection between the substance supply mechanism and at least one of the plurality of lumens (P0148) in the lumen assembly.

    PNG
    media_image1.png
    650
    744
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the lumen terminal and syringe of Ehrenreich with the lumen selection mechanism of Cornhill for the purpose of controlling the inflation and deflation of two balloons with a single syringe, thus potentially simplifying the process of inflating and deflating the two catheter balloons with a single syringe and/or reducing the number of syringes needed for inflation and deflation of the two catheter balloons from two to one.
Regarding claim 2, Ehrenreich in view of Cornhill teaches the manifold of Claim 1, wherein the substance supply mechanism comprises a balloon inflation mechanism (Ehrenreich, P0035 wherein sealing members are inflated), the balloon inflation mechanism being configured to independently adjust an inflation level of a distal balloon and a proximal balloon of the device via a distal balloon lumen and a proximal balloon lumen respectively (the syringe of Ehrenreich when coupled to the lumen selection 
Regarding claim 3, Ehrenreich in view of Cornhill teaches the manifold of Claim 2, wherein the lumen selection mechanism comprises a balloon selection mechanism (Cornhill, valve 165, P0147), the balloon selection mechanism being configured to selectively open and close a connection between the balloon inflation mechanism and at least one of the distal balloon and the proximal balloon (Cornhill, P0148).  
Regarding claim 7, Ehrenreich in view of Cornhill teaches the manifold of Claim 2, wherein the balloon inflation mechanism comprises an inflation fluid-filled syringe (Ehrenreich, syringe to introduce or remove fluid from the sealing members, P0035) operably coupled to a balloon inflation port (Ehrenreich, proximal ends of lumens 214 and 216 within lumen terminal 212) disposed on the manifold.  
Regarding claim 9, Ehrenreich in view of Cornhill teaches the manifold of Claim 1.
The syringe of Ehrenreich does not explicitly teach the syringe further comprising an agent dispersal mechanism (i.e., a plunger), but Cornhill does explicitly teach a syringe further comprising an agent dispersal mechanism (Cornhill, plunger 150, P0144, shown in Fig. 11), the agent dispersal mechanism being configured to cause the infusion mechanism to provide the chemical agent to the infusion port lumen (Cornhill, the plunger 150 is fully capable of causing the infusion mechanism to provide the chemical agent for permanently secluding a body vessel to the infusion port lumen).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the syringe of Ehrenreich with the plunger of Cornhill for the purpose of moving fluid into and out of the syringe, as taught by Cornhill, P0147.  
Regarding claim 10, Ehrenreich in view of Cornhill teaches the manifold of Claim 9, wherein the infusion mechanism is disposed inside the manifold (Ehrenreich, the infusion mechanism is part of the manifold, see claim 1 above).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenreich in view of Cornhill in view of Richalley et al. (Richalley), US 4,844,810.
Regarding claim 5, Ehrenreich in view of Cornhill teaches the manifold of Claim 3, wherein the balloon selection mechanism comprises a balloon selection knob (Cornhill, valve 165, P0147, shown in Figs. 12-13) operably coupled to a three-way valve (Cornhill, valve 165 has on inlet from the balloon inflation mechanism and two outlets, where one of the outlets is in use at a time), the three-way open/close valve being operably coupled to the individual distal balloon lumen and the individual proximal balloon lumen (Cornhill, P0147-0148).  
Cornhill does not explicitly teach valve 165 to be a three-way valve that closes.  
However, Richalley teaches a three way valve 15, col. 4, line 52 that closes, and operates by a partial rotation of the valve that misaligns the internal lumens of the valve with both outlets, as a means for achieving the on/off function, as shown in Fig. 1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to operate the valve of Ehrenreich in view of Cornhill as taught by Richalley, for the purpose of closing off flow, as taught by Richalley.  
Regarding claim 6, Ehrenreich in view of Cornhill in view of Richalley teaches the manifold of Claim 5, wherein the balloon selection knob comprises: a closed first position that closes the connection from the balloon inflation mechanism to both the distal balloon and the proximal balloon (Cornhill, partial rotation wherein the internal lumens of the valve 165 do not align with an outlet, and thus is fully capable of a closed first position); a second position that closes the connection from the balloon inflation mechanism to the distal balloon and opens the connection from the balloon inflation mechanism to the proximal balloon (Cornhill, inflate aft balloon 20, P0147-0148); and a third position that closes the connection from the balloon inflation mechanism to the proximal balloon and opens the connection from the balloon inflation mechanism to the distal balloon (Cornhill, inflate fore balloon 35, P0147-0148).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783